Citation Nr: 0803527	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a request for waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$206,307.70 plus interest was received in a timely manner.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $35,035.34 plus 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1968 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of by the Committee on 
Waivers and Compromises (Committee) at the St. Petersburg, 
Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The VA Debt Management Center sent letters to the 
appellant on January 6, 2003, and January 28, 2003, notifying 
him that an overpayment had been created in the total amount 
of $206,307.70 as a result of his continued receipt of 
compensation benefits at a 100 percent rate while 
incarcerated, and that he had the right to dispute the amount 
of the debt or request a waiver of recovery of the 
indebtedness within 180 days.

2.  The appellant's request for a waiver of recovery of the 
$206,307.70 indebtedness was received more than 180 days 
later in January 2004.

3.  A second overpayment of $52,011.34 plus interest was 
created when the appellant again received benefits while 
incarcerated beginning January 6, 2003.

4.  The Committee has already granted a partial waiver in the 
amount of $16,976.00 based on consideration of fault on the 
part of the VA in creation of the overpayment.  

5.  Recovery of the balance of the overpayment in the amount 
of $35,035.34 would not be against equity and good 
conscience.  



CONCLUSIONS OF LAW

1.  The appellant's request for waiver of recovery of an 
overpayment indebtedness in the amount of $206,307.70 plus 
accrued interest was not timely filed.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2007).

2.  A waiver of recovery of an overpayment of pension 
benefits in the amount of $35,035.34 is not warranted.  38 
C.F.R. §§ 1.962, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Regarding the duties to assist and notify, the Board notes 
that a court decision has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In 
reaching this decision, the Court observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed.  38 
C.F.R. § 1.911(d).  The individual must also be notified of 
his or her rights and remedies, specifically, that he may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt.  38 C.F.R. 
§ 1.911(b), (c).  This information was provided to the 
appellant.  The claimant must also be provided notice of the 
reasons for the debt.  38 C.F.R. § 1.911(d).  This was 
accomplished in the letters, the waiver decision and the 
statements of the case.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
appellant's financial status report.  The appellant has 
declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

I.  Whether A Request For Waiver Of Recovery Of An 
Overpayment Of Compensation Benefits In The Amount Of 
$206,307.70
 Was Received In A Timely Manner.

Many of the facts of this case are not in dispute.  The 
veteran has received disability compensation at a 100 percent 
rate effective since his separation from service in December 
1969.  The veteran was incarcerated on multiple occasions, 
including periods from January 1987 to September 1987, 
January 1988 to January 1990, and from August 1992 to 
November 2001.  During the periods he was incarcerated, he 
continued to receive compensation at the 100% rate, contrary 
to the provisions of 38 C.F.R. § 3.665 which provides for 
reduction of the amount payable to a 10 percent rate after 
the 61st day of incarceration following conviction of a 
felony.  

The VA Debt Management Center sent letters to the appellant 
on January 6, 2003, and January 28, 2003, notifying him that 
an overpayment had been created in the total amount of 
$206,307.70 as a result of his continued receipt of 
compensation benefits at a 100 percent rate while 
incarcerated, and that he had the right to dispute the amount 
of the debt or request a waiver of recovery of the 
indebtedness within 180 days.

The appellant contends that the VA made a mistake by 
concluding that his request for a waiver was not submitted in 
a timely manner.  After considering all of the evidence of 
record, the Board finds that the Committee was correct in 
denying the request for a waiver.  Regarding the timeliness 
of the waiver request for that overpayment, under 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.964(e), a request for a waiver of an 
overpayment must be made within 180 days of the date of 
notification of the indebtedness.  The record reflects that 
the VA Debt Management Center sent letter to the appellant on 
January 6, 2003 and January 28, 2003, advising him that an 
overpayment indebtedness plus accrued interest had been 
created, and that he had the right to request a waiver of 
recovery of the overpayment within 180 days.  However, there 
is no question that the appellant did not request a waiver 
within that period.  The earliest correspondence received 
from the veteran is from January 2004, more than 180 days 
later.  

The veteran states that the letters were mailed to a person 
who held a power of attorney on behalf of the veteran, and 
that the person did not forward the notification to the 
veteran.  The Board notes that the letters would have been 
sent to the appellant in the regular course of business, and 
were mailed to the latest address which had been provided by 
the veteran.  There is no indication that the letters were 
returned.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
United States Court of Appeals for Veterans Claims held that, 
with respect to an appellant's contention that he was never 
notified of a September 1990 RO decision or of his right to 
appeal that decision, the "presumption of regularity" 
applies to the mailing of notice of the September 1990 RO 
decision to the appellant at his last known address of 
record.  The Court stated that an appellant's mere assertion 
of non receipt of notice of an RO decision is not "clear 
evidence" to rebut the presumption of proper mailing.  

The Board notes that the applicable regulation, 38 C.F.R. 
§ 1.963, provides for extension in circumstances the 
individual requesting waiver demonstrates hat thee was a 
delay in notification as a result of error by the VA or 
postal authorities or due to other circumstances beyond the 
veteran's control.  Such circumstances have not been 
demonstrated.  To the extent that there was failure of  
person acting on behalf of the veteran, the Board notes that 
the person who reportedly was acting on the veteran's behalf 
was chosen by the veteran, and the veteran cannot now claim 
that he had no control of that situation.  

In summary, the claim for a waiver was received more than 180 
days after notification, and circumstances warranting 
extension of time have not been shown.  Accordingly, the 
Board concludes that the appellant's request for waiver of 
recovery of an overpayment indebtedness in the amount of 
$206,307.70 plus accrued interest was not timely filed.

II.  Entitlement To Waiver Of Recovery Of An Overpayment Of 
Compensation
 Benefits In The Amount Of $35,035.34 Plus Interest.

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
second overpayment of compensation benefits was properly 
created.  The overpayment of $52,011.34 was created when the 
appellant received compensation after being incarcerated 
again in January 2003 following violation of the terms of his 
probation.  Therefore, the only remaining issue to be decided 
on appeal is whether a waiver of recovery of the overpayment 
is warranted under the facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was partially at fault in 
the creation of the debt.  The veteran was again incarcerated 
in January 2003, but did not report that he had been 
incarcerated until August 2003.  This delay was one of the 
reasons for the creation of the debt.  The Board has noted 
that the veteran has stated that he was not aware that he had 
to notify the VA that he was incarcerated.  However, the VA 
mailed a notice to the veteran in October 2002 which 
explained the provisions of 38 C.F.R. § 3.665.   

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is fault 
which can be attributed to the VA in this case.  The VA did 
not immediately reduce the payment of compensation upon 
notification from the veteran that he had been incarcerated.  
However, the Board concludes that this factor has already 
adequately been addressed by the partial waiver of $16,976.00 
which has already been granted.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  In reaching this 
conclusion, the Board has noted that in a financial status 
form dated in November 2004 the veteran reported having 
monthly expenses of $1,900 dollars, and no income or assets.  
The Board notes, however, that the veteran remains 
incarcerated, and his food and lodging are being provided to 
him.  He has not presented any credible evidence showing that 
recovery of the overpayment debt would cause hardship.   

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  Compensation programs are designed to compensate a 
veteran for lost earning ability due to service-connected 
disability.  In the present case, however, the veteran is 
incarcerated, and thus has little or no lost earning ability 
due to disability.  Therefore, recovery of the overpayment 
would not tend to defeat the purpose of the VA benefits 
program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant received compensation benefits in 
excess to which he is entitled under the law.  As was noted 
above, a veteran with a 100 percent rating would be reduced 
to payment based on a 10 percent rating following the 61st 
day of incarceration following conviction of a felony.  

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  He states that the money has been 
spent, but he has not given any details of how he spent the 
money while incarcerated.  

In summary, the elements set forth in 38 C.F.R. § 1.965 weigh 
against the appellant's claim for a waiver.  Recovery of the 
overpayment which was created would not be against equity and 
good conscience.  Therefore, the Board concludes that a 
waiver of overpayment in the amount of $35,035.340 plus 
interest is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

1.  As the request for a waiver of recovery of an overpayment 
of compensation in the amount of $206,307.70 plus accrued 
interest was not timely filed, the appeal is denied.

2.  A waiver of recovery of an overpayment of compensation 
benefits in the amount of $35,035.34 plus interest is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


